     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD MILES,

                            Plaintiff,
     V.                                                   3:19-CV-2091
                                                          (JUDGE MARIANI)
KROWIAK, et al.,

                            Defendants.


                                          MEMORANDUM OPINION

          Plaintiff Donald Miles, who is proceeding pro se and in forma pauperis, initiated this

§ 1983 action on December 11, 2019 against multiple defendants including judges,

prosecutors, detectives, a public defender, and Lackawanna County. (See Doc. 1). In his

Complaint, Plaintiff lists the following claims: (1) false arrest; (2) false imprisonment; (3)

unreasonable seizure; (4) assault and battery; (5) violation of due process , notice; (6)

violation of equal protection; (7) Mone/1; 1 (8) malicious prosecution; (9) civil conspiracy; (10)

Thirteenth Amendment; and (11) Eight Amendment. Id.

          All named defendants have filed motions to dismiss Plaintiffs Complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (See Docs. 7, 9, 15, 22).

This matter was referred to Magistrate Judge Susan Schwab to prepare a Report and

Recommendation (''R&R"). On November 17, 2020, Magistrate Judge Schwab issued an



          1 Monell   v. New York City Oep't of Soc. Servs. , 436 U.S. 658 (1978) .
      Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 2 of 12




R&R (Doc. 27) recommending that "the complaint should be dismissed against Judges

Barrase [sic] and Corbett, and prosecutors Krowiak, Powell and Gallagher, because they

enjoy absolute immunity from suit." (Doc. 27 at 2). The R&R further recommends that "the

complaint should be dismissed against defense attorney Toczydlowski, as he is not a proper

party under§ 1983." (Id). Finally, Magistrate Judge Schwab recommends that "the

complaint be stayed against and administratively closed against the remaining parties until

the criminal charges against Miles are resolved in state court."2 (Id) . Plaintiff filed

Objections to the R&R (Doc. 28) on November 27, 2020, to which Defendants did not file a

response. For the reasons discussed below, the Court will overrule Plaintiffs Objections

and adopt the pending R&R.

        A District Court may "designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

recommendations for the disposition" of certain matters pending before the Court. 28

U.S.C. § 636(b)(1)(8). If a party timely and properly files a written objection to a Magistrate

Judge's Report and Recommendation , the District Court "shall make a de novo

determination of those portions of the report or specified proposed findings or




        2 At the time the R&R was issued , Plaintiff was a pretrial detainee housed in the Lackawanna
County Prison. However, taking judicial notice of Plaintiff's criminal docket from the Court of Common
Pleas of Lackawanna County, CP-XX-XXXXXXX-2018, the Court observes that Plaintiff entered a guilty plea
to the charge brought under 35 P.S . § 780-113(a)(30) for the "Manufacture, Delivery, or Possession With
Intent to Manufacture or Deliver'' on April 15, 2021 . Plaintiff was subsequently sentenced on April 15, 2021
and released from confinement on probation .

                                                      2
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 3 of 12




recommendations to which objection is made." Id. at§ 636(b)(1)(C); see also, Brown v.

Astrue 649 F.3d 1931195 (3d Cir. 2011); M.D. Pa. Local Rule 72.3.
      1




       Here 1in response to the pending R&R, Plaintiff filed five objections. Because

Plaintiffs objections are both timely and specific 1the Court will conduct the required de nova

review of Magistrate Judge Schwab1s R&R findings and address each objection in turn .

          Plaintiffs first objection "is to Judge Schwabs [sic) factual background and
                                                                           1
procedural history/ which states that "Judge Schwabs [sic] version of Miles s complaint do

[sic] not state what Miles claims are and how the defendants is [sic] personally involved in

depriving Miles of rights." (Doc. 28 at 7). More specifically 1Plaintiff claims that "Judge

Schwab looks only at the criminal docket number CP-35-CR-078-2018." (Id). Plaintiff

argues that the Court "should not just look at the criminal docket number CP-35-078-2018,i'

but should "look at the amended informations [sic] dated April 16 12018 1April 3012018 and

May 112018." (Id. at 17). Plaintiffs objection to the R&R1s factual background and

procedural history section is without merit.

          "In deciding a Rule 12(b)(6) motion 1a court must consider only the complaint,

exhibits attached to the complaint 1matters of public record 1as well as undisputedly

authentic documents if the complainanfs claims are based upon these documents." Mayer

v. Belichickl 605 F.3d 223 1230 (3d Cir. 2010). The "Amended Information" documents

dated April 161 20181April 3012018 and May 112018 that Plaintiff claims were overlooked in

the R&R were attached to Plaintiffs Complaint. (See Doc. 1 at 16-21). Plaintiff has not


                                                 3
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 4 of 12




pointed to any specific factual allegation or other relevant information within these

documents that he believes was omitted from the R&R's analysis. Instead, Plaintiff has

merely restated his version of the factual allegations and legal claims outlined in the

Complaint in narrative form. (See Doc. 28 at 7-17). Thus, the Court finds that Magistrate

Schwab properly considered the factual allegations contained within Plaintiffs Complaint

and the attachments thereto in her analysis of the motions to dismiss pending in this matter.

Plaintiffs first objection is therefore overruled.

       Plaintiffs second objection is "to Judge Schwabs [sic] recommendation that Miles's

complaint should be dismissed against Judges Barrasse and Corbett, and prosecutors

Krowiak, Powell and Gallagher, because they enjoy absolute immunity from suit." (Doc. 28

at 18). Without distinction between the judges and prosecutors, Plaintiff argues that

Defendants Barrasse, Corbett, Krowiak, Powell and Gallagher have performed actions

"outside of the scope of their employment that is protected by absolute or qualified immunity

and judicial immunity," including "keep[ing] Miles detained in the County prison, and

continu[ing] to seize Miles for appearances in court as their confidential informant for

prosecution," and " order[ing] Miles to court." (Id. at 19-20). Plaintiffs argument fails.

       "Although § 1983 purports to subject '[e]very person]' acting under color of state law

to liability for depriving any other person in the United States of 'rights, privileges, or

immunities secured by the Constitution and laws,' the Supreme Court has recognized that§

1983 was not meant to 'abolish wholesale all common-law immunities." Yarris v. County of


                                                     4
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 5 of 12




Delaware, 465 F.3d 129, 134-35 (3d Cir. 2006) (quoting Pierson v. Ray, 386 U.S. 547, 554

(1967)). "To that end, the Court has identified two kinds of immunities under§ 1983:

qualified immunity and absolute immunity." Id. at 135. Although "[m]ost public officials are

entitled only to qualified immunity," the Supreme Court has determined that absolute

immunity is appropriate for those public officials who perform "special functions." Id. Such

"absolute immunity attaches to those who perform functions integral to the judicial process,"

such as judges, advocates, and witnesses. Williams v. Consovoy, 453 F.3d 173, 178 (3d

Cir. 2006).

       "The Supreme Court has long recognized that judges are immune from suit under

section 1983 for monetary damages arising from their judicial acts." Gal/as v. Supreme

Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir. 2000). To determine whether judicial

immunity is applicable, the Court must engage in a two-part inquiry: "First, a judge is not

immune from liability for nonjudicial actions, i.e., actions not taken in the judge's judicial

capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the

complete absence of all jurisdiction." Id. (internal citations and quotation marks omitted) .

       With respect to the first inquiry, the factors determining whether an act by a
       judge is a 'judicial' one relate to the nature of the act itself, i.e., whether it is a
       function normally performed by a judge, and to the expectations of the parties,
       i.e., whether they dealt with the judge in his judicial capacity. Our task is to
       "draw the line between truly judicial acts, for wh ich immunity is appropriate, and
       acts that simply happen to have been done by judges, such as administrative
       acts.

       With respect to the second inquiry, we must distinguish between acts in the
       "clear absence of all jurisdiction ," which do not enjoy the protection of absolute

                                                 5
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 6 of 12




       immunity, and acts that are merely in "excess of jurisdiction," which do enjoy
       that protection.

Id. at 769 (internal citations and quotation marks omitted).

       Here, a review of the factual allegations set forth in Plaintiffs Complaint support the

R&R's conclusion that Judges Barrasse and Corbett should be dismissed from this action

under the application of judicial immunity. The allegations in Plaintiffs Complaint

demonstrate that he only interacted with Judges Barrasse and Corbett in their judicial

capacities. The actions of Judges Barrasse and Corbett outlined in the Complaint are those

routinely performed by judges in criminal proceedings, such as appointing defense counsel,

presiding over hearings, ordering a defendant detained pending trial and requiring him to

appear in court. Further, Plaintiffs Complaint provides no indication that Judges Barrasse

and Corbett acted in clear absence of all jurisdiction at any time during Plaintiffs criminal

proceedings.

       Similar to a judge, "a prosecutor enjoys absolute immunity for actions performed in a

judicial or 'quasi-judicial' capacity." Odd v. Malone, 538 F.3d 202, 208 (3d Cir. 2008). This

immunity attaches to a prosecutor's actions such as "participation in court proceedings and

other conduct intimately associated with the judicial phases of litigation." Carter v. City of

Phi/a., 181 F.3d 339, 356 (3d Cir. 1999). By contrast, "[a] prosecutor's administrative duties

and those investigatory functions that do not relate to an advocate's preparation for the

initiation of a prosecution or for judicial proceedings are not entitled to absolute immunity."

Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).

                                                6
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 7 of 12




       The factual allegations in Plaintiffs Complaint support the R&R's conclusion that

Defendants Krowiak, Powell and Gallagher are immune from suit as prosecutors and should

be dismissed from this§ 1983 action. Plaintiffs allegations as to Defendants Krowiak,

Powell and Gallagher focus solely on their general acts of prosecuting his criminal case. As

Magistrate Judge Schwab pointed out, "the decision to initiate a prosecution is at the core of

a prosecutor's judicial role," and a prosecutor is immune when making this decision.

Kulwicki v. Dawson, 969 F.2d 1454, 146-65 (3d Cir. 1992).

       Further, Plaintiffs assertion that he was forced by Defendants Barrasse, Corbett,

Krowiak, Powell and Gallagher to be a confidential informant appears nowhere within the

factual allegations of his Complaint. In fact, the only mention of "confidential informant" that

appears in Plaintiffs Complaint is that "I was never a confidential informant." (Doc. 1 at~

17). Therefore, Plaintiffs second objection to the R&R is overruled.

       Plaintiffs third objection is "to Judge Schwabs [sic] report and recommendation that

Miles's claims against attorney Joseph Toczydlowski should be dismissed." (Doc. 28 at 22).

Plaintiff argues that "Toczydlowski combined with the other defendants on his own will in a

conspiracy to force Miles to labor as a confidential informant in violation of the Thirteenth

Amendment for prosecution with the defendants for the conspiracy alleged to be between

Miles and Mr. Jordan." (Doc. 28 at 23).

       Plaintiffs' claimed constitutional deprivations are brought under 42 U.S.C. § 1983

which states in pertinent part as follows:


                                               7
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 8 of 12




       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress[.]

       42 U.S.C.A. § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

that "( 1) ... the conduct complained of was committed by a person acting under color of

state law and (2) ... [that] the conduct deprived the complainant of rights secured under the

Constitution or federal law." Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 590 (3d

Cir.1988).

       In determining whether a party is considered a state actor or private person for

purposes of§ 1983 claims, "[t]he principal question at stake is whether there is such a close

nexus between the State and the challenged action that seemingly private behavior may be

fairly treated as that of the State itself." Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005)

(internal quotation marks and citation omitted). To answer that question, the Third Circuit

has outlined three broad tests generated by Supreme Court jurisprudence:

       (1) whether the private entity has exercised powers that are traditionally the
       exclusive prerogative of the state; (2) whether the private party has acted with
       the help of or in concert with state officials; and (3) whether the state has so far
       insinuated itself into a position of interdependence with the acting party that it
       must be recognized as a joint participant in the challenged activity.

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal quotation marks, citations and

alterations omitted). The nexus determination requires the Court to engage in a fact specific

analysis. Groman v. Twp. of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995).

                                                8
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 9 of 12




       A review of the factual allegations in Plaintiffs Complaint support's the R&R's

conclusion that "[a]s a public defender ... Toczydlowski was not acting under color of state

law, thus he cannot be held liable under§ 1983." (Doc. 27 at 12). The Supreme Court has

held that "[a] public defender does not act under color of state law when performing a

lawyer's traditional functions as counsel to a defendant in a criminal proceeding." Polk

County v. Dodson, 454 U.S. 312,325 (1981). Plaintiff has not alleged any facts to support

that Defendant Toczydlowski performed any actions outside the scope of his traditional

functions as Plaintiffs defense counsel. Plaintiffs bald assertion that Defendant

Toczydlowski conspired with the other defendants to criminally prosecute Plaintiff, without

any supporting factual basis, does not plausibly demonstrate a close nexus between the

State and Toczydlowski sufficient to support liability as a state actor under § 1983.

Plaintiffs third objection is therefore overruled.

       Plaintiffs fourth objection is "to Judge Schwab [sic] stay of the proceedings, Heck

rule, and when the statute of limitations begin [sic] to run for the false arrest claim." (Doc.

28 at 24).

       The Motion to Dismiss filed by Defendants Krowiak, Powell, Gallagher, Zech and

Munley (Doc. 7) is based, in part, on application of Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994) .3 (See Doc. 13 at 5). In the R&R, Magistrate Judge Schwab concluded that


       3 In   Heck, the Supreme Court held that:

       [i]n order to recover damages for allegedly unconstitutional conviction or imprisonment, or
       for other harm caused by actions whose unlawfulness would render a conviction or sentence

                                                   9
     Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 10 of 12




because "Miles has not yet been convicted ... Heck's favorable termination requirement

does not apply" and "defendants' argument that Miles's complaint should be dismissed

pursuant to Heck is premature." (Doc. 27 at 16, 17). Citing to Wallace v. Kato, 549 U.S.

384, 393-94 (2007), 4 the R&R recommends that "the prudent course of action is to stay the

entire suit and administratively close it until the criminal proceedings against Miles have

concluded." (Id. at 17). Magistrate Judge Schwab further concluded that "it is unnecessary

at this time to address the merits of defendants' remaining arguments that Miles did not




        invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on
        direct appeal, expunged by executive order, declared invalid by a state tribunal authorized
        to make such determination, or called into question by a federal court's issuance of a writ of
        habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing that relationship to a
        conviction or sentence that has not been so invalidated is not cognizable under § 1983.
        Thus, when a state prisoner seeks damages in a§ 1983 suit, the district court must consider
        whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his
        conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can
        demonstrate that the conviction or sentence has already been invalidated. But if the district
        court determines that the plaintiffs action, even if successful, will not demonstrate the
        invalidity of any outstanding criminal judgment against the plaintiff, the action should be
        allowed to proceed, in the absence of some other bar to the suit.

         "The purpose of [Heck's] favorable termination requirement is to avoid 'the possibility of the
claimant [sic] succeeding in the tort action after having been convicted in the underlying criminal
prosecution, in contravention of a strong judicial policy against the creation of two conflicting resolutions
arising out of the same or identical transaction ." Bronowicz v. Allegheny County, 804 F.3d 338, 345 (3d
Cir. 2015) .
        4   In Wallace , the Supreme Court clarified that in the context of a § 1983 action relating to an
anticipated future conviction, "it is within the power of the district court, and in accord with common practice,
to stay the civil action until the criminal case or the likelihood of a criminal case is ended ." Wallace , 549
U.S. at 393-94 . "If the plaintiff is ultimately convicted, and if the stayed civil suit would impugn that
conviction, Heck will require dismissal; otherwise, the civil action will proceed, absent some other bar to
suit." Id. (citing Edwards v. Balisok, 520 U.S. 641,649 (1997); Heck, 512 U.S. at487)) .


                                                       10
    Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 11 of 12




sufficiently plead civil conspiracy claims or that Miles's state law claims are barred by

sovereign immunity." (Id. at 17-18).

       However, a review of Plaintiffs docket from the Court of Common Pleas of

Lackawanna County, CP-XX-XXXXXXX-2018, reveals that circumstances in Plaintiffs criminal

proceedings have changed since the R&R was issued on November 17, 2020. On April 15,

2021, Plaintiff entered a guilty plea to the charge brought under 35 P.S. § 780-113(a)(30) for

the "Manufacture, Delivery, or Possession With Intent to Manufacture or Deliver." Plaintiff

was subsequently sentenced on April 15, 2021 and released from confinement on

probation . As the R&R's recommendation that the case be stayed was based on the fact

that "plaintiff has yet to be convicted and his civil claims are closely related to his criminal

proceedings," the Court finds such change in circumstances requires remand to Magistrate

Judge Schwab for further consideration of the motions to dismiss filed by remaining

Defendants Zech, Munley and Lackawanna County. Specifically, Magistrate Judge Schwab

must determine whether Plaintiffs claims are now barred under Heck.

       Finally, Plaintiff "objects to Judge Schwabs [sic] R&R that Miles cannot seek

immediate release from unlawful detention." (Doc. 28 at 27). Plaintiff has put forward only

a single sentence generally objecting to the R&R's determination that Plaintiff cannot seek

immediate relief from unlawful detention as a remedy in a§ 1983 action (Doc. 27 at 5) with

no further analysis or citation to case law. Plaintiffs objection is without merit and is

therefore overruled. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) ("when a state


                                                11
    Case 3:19-cv-02091-RDM-SES Document 30 Filed 06/09/21 Page 12 of 12




prisoner is challenging the very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release or a speedier release

from that imprisonment, his sole federal remedy is a writ of habeas corpus").

       For the above-discussed reasons, the Court will overrule Plaintiffs Objections and

adopt the pending R&R as modified. The Motion to Dismiss filed by Defendants Barrasse,

and Corbett (Doc. 9) and the Motion to Dismiss filed by Defendant Toczydlowski (Doc. 22)

will be granted, and Plaintiffs claims against Defendants Barrasse, Corbett and

Toczydlowski will be dismissed with prejudice. The Motion to Dismiss filed by Defendants

Krowiak, Powell, Gallagher, Zech and·Munley (Doc. 7) will be granted as to Defendants

Krowiak, Powell, and Gallagher, and Plaintiffs claims against those defendants will be

dismissed with prejudice. That Motion (Doc. 7) will be remanded to Magistrate Judge

Schwab for further consideration as to Defendants Zech and Munley. Finally, the Motion to

Dismiss filed by Lackawanna County (Doc. 15) will also be remanded to Magistrate Judge

Schwab for further consideration. A separate Order follows.




                                              12
